DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-26 in the reply filed on 1/5/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

21. (original) The controller of claim 16, further comprising a pressure differential switch electrically interfacing with the microprocessor and configured for receiving electrical signals corresponding to static pressure measured in the air cleaning device to determine the cleanliness of a filter of the air cleaning device, wherein when the cleanliness of the filter is determined by the microprocessor to be outside a predefined range, the controller directs a change of status of a status indicator.  

There is lack of antecedent basis for the air cleaning device.  No prior air cleaning device is recited in the claims conferring proper antecedent basis- appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 16-26 is/are directed to an abstract idea. 

Specifically, claim 16 recites the following:
16. A controller for controlling environmental devices to regulate environmental parameters within a defined space, comprising: 
a microprocessor configured for operating the environmental devices upon receipt of any of an input from a receiver and a signal from a sensor; 
a plurality of variable resistors electrically interfacing with the microprocessor and configured for adjusting the time-period of function of at least one of the environmental devices; 
and a plurality of timers electrically interfacing with the microprocessor and configured for logging and sending the microprocessor the runtime of at least one of the environmental devices, wherein when the runtime of any environmental device is outside a predefined range, the 3Application No.: Not Yet AssignedDocket No.: SAFE 3.0F-001 DIV microprocessor directs the environmental device outside its predefined range to alter its current configuration.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements".
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions.  For instance, referring to the December 2016: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to “Collecting and comparing known information” (Classen) and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group).  These abstract ideas constitute an algorithm which in theory could be carried out as a purely mental process.



As such, the additional elements, considered individually and in combination with the other claim elements do not make the claim as a whole more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would monopolize the abstract idea itself in practice.


Dependent claims 17-26 extend the abstract idea by adding details to the algorithm, these claims recite:

17. (original) The controller of claim 16, wherein the environmental devices include any of an exhaust fan, a general ventilation fan, and an air cleaning device.

18. (original) The controller of claim 16, further comprising at least one gas monitoring device electrically interfacing with the microprocessor and configured for receiving electrical signals corresponding to a concentration of a specified gas from gas sensors located remotely from the controller to determine a specified gas concentration wherein when the specified gas concentration is determined by the microprocessor to be outside a predefined range, the controller activates at least one of the environmental devices.  
19. (original) The controller of claim 18, wherein when the concentration of the specified gas exceeds the predefined range, the controller activates at least one of (a) a visual alarm and (b) an audible alarm.  

20. (original) The controller of claim 16, further comprising a temperature sensor electrically interfacing with the microprocessor and configured for detecting temperature within the defined space, wherein when the temperature in the defined space is determined by the microprocessor to be outside a predefined range, the controller activates one of the environmental devices.  

21. (original) The controller of claim 16, further comprising a pressure differential switch electrically interfacing with the microprocessor and configured for receiving electrical signals corresponding to static pressure measured in the air cleaning device to determine the cleanliness of a filter of the air cleaning device, wherein when the cleanliness of the filter is determined by the microprocessor to be outside a predefined range, the controller directs a change of status of a status indicator.  

22. (original) The controller of claim 21, wherein the status indicator is a light such that when the cleanliness of the filter of the air cleaning device is determined by the microprocessor to be outside the predefined range, the controller directs the light to be illuminated.  

23. (original) The controller of claim 16, further comprising a smoke detector electrically interfacing with the microprocessor and configured for detecting a concentration of smoke in the air of the defined space, wherein when smoke is detected in the defined space, the controller de- energizes and shuts down all of the environmental devices.  

24. (original) The controller of claim 16, further comprising a display configured for indicating any of an operational status of each environmental device, a runtime of each environmental device, and environmental status information of each environmental device.  

25. (original) The controller of claim 16, further comprising a display configured for indicating the temperature of exhaust gases in at least a portion of the defined space.  

26. (original) The controller of claim 16, further comprising a battery backup electrically interfacing with the microprocessor and configured for providing electrical power to the microprocessor in the event of a loss of utility-sourced power.

However, claims 17-26 does not include significantly more than the abstract idea because the exhaust fan, a general ventilation fan, air cleaning device, gas monitoring device, gas sensors, visual alarm, audible alarm, temperature sensor, pressure differential switch, status indicator light, smoke detector, display, and battery backup are recited, at a high level of generality (without any details making it a particular, unconventional type of devices) and having a light indicator; sounding a smoke alarm and providing display information are well-understood, routine and conventional.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        

2/10/22